DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 14 each recites the limitation a geometric shape substantially centered on the determined direction.  This is indefinite because it is either centered on a direction or not centered.  Furthermore, even assuming substantially centered means not centered, the degree to which it is not centered is not definitively conveyed by this limitation.  Therefore, claims 1 and 14 are rejected for being indefinitely and their dependent claims 2-13 and 15-20 are rejected as well.
Allowable Subject Matter
4.	Claims 1-20 are allowed over cited references.
5.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites the limitation determining a current activity of a user of the AR capable device; determining a direction associated with the determined current activity; determining an activity zone, the activity zone being defined by a geometric shape substantially centered on the determined direction; selecting a position for an AR annotation of a real-world object in the activity zone, wherein the selecting of the position is performed such that the AR annotation does not obscure the activity zone which is not disclosed by any of the cited references.
6.	Thus claims 1-20 are allowed over cited references.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/FRANK S CHEN/Primary Examiner, Art Unit 2611